EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Cronin on 7 December 2021.
The application has been amended as follows: 
IN THE CLAIMS
The following listing of the claims replaces all prior versions and listings of the claims in the application.

15. (currently amended)	A centrifugal compression device for compression of a working gas for a refrigeration machine, comprising:
a plurality of centrifugal compressors 
a plurality of associated drive motors for the plurality of centrifugal compressors, said plurality of drive motors comprising first and second drive motors; and
a gas circuit comprising a first inlet line for the working gas linked to an inlet of the first compressor for conveying the working gas into the first centrifugal of the first drive motor, and a fourth line having an upstream end linked to an outlet of the first drive motor and at least one downstream end, the at least one downstream end of the fourth line comprising a first downstream end that is linked to an inlet of a second drive motor and being designed to recover the working gas that has flowed through the first drive motor and transfer, to the second drive motor in order to limit the heating of the second drive motor, the working gas recovered from the first drive motor[[.]], wherein the fourth line includes a first gas cooling member to cool the working gas between the outlet of the first drive motor and the inlet of the second drive motor.
16. (cancelled)	 
17. (currently amended)	The device of Claim 15, wherein:
the gas circuit further comprises a fifth line having an upstream end linked to an outlet of the second drive motor and at least one downstream end comprising a first downstream end; and
the working gas that has flowed through the second drive motor in order to compress the working gas recovered from the second drive motor.
18. (currently amended)	The device of Claim 17, wherein the fifth line includes a second gas cooling member.
19. (previously presented)	The device of Claim 17, wherein the at least one downstream end of the fourth line further comprises a second downstream end that is linked to the fifth line.
20. (previously presented)	The device of Claim 15, further comprising a line-and-valve system designed to distribute quantities of cooling gas between the first drive motor and the second drive motor.
21. (currently amended)	The device of Claim 15, wherein the second line further comprises a third gas cooling member.
22. (currently amended)	The device of Claim 21, wherein the third cooling member of the second line comprises a heat exchanger cooled by a heat-transfer fluid.
23. (currently amended)	The device of Claim 15, wherein the first gas cooling member is disposed at an outlet of the second centrifugal compressor.

24. (currently amended)	The device of Claim 15, wherein the third line further comprises a valve designed to control a flow rate of the working gas transferred to the first drive motor.
25. (canceled)
26. (canceled)
27. (previously presented)	A refrigeration machine for low temperatures between -100°C and -273°C including a working circuit containing a working fluid, the working circuit including the centrifugal compression device of claim 15 and a device for cooling and expanding the gas compressed in the centrifugal compression device.
28. (currently amended)	A centrifugal compression method for a working gas for a refrigeration machine using a plurality of centrifugal compressors 
the working gas in a the first centrifugal compressor and then in the second centrifugal compressor 
drawing off a fraction of the working gas from at least one of the first and second centrifugal compressors; and
causing the drawn off working gas to flow through the first drive motor in order to cool the first drive motor, wherein the working gas that has flowed through the first drive motor is cooled and conveyed to the second drive motor in order to cool the second drive motor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 15 and dependents, the prior art  either alone or in combination does not teach or fairly suggest the centrifugal compression device of claim 1 including each and every recited limitation specifically comprising a gas circuit having first, second, third and fourth lines, the third line being a cooling line and having an upstream end connected to an outlet of at least one of the plurality of centrifugal compressors and a downstream end connected to an inlet of at least the first drive motor for transferring a fraction of the working gas compressed from said at least one of the plurality of centrifugal compressors to the first drive motor in order to limit heating the first drive motor, wherein the fourth line includes a gas cooling member to cool the 

With respect to claim 28, the prior art either alone or in combination does not teach or fairly suggest the centrifugal compression method of claim 28 including each and every recited limitation specifically comprising drawing off a fraction of working gas from at least one of the first and second centrifugal compressors; and causing the drawn off working gas to flow through the first motor in order to cool the first motor, wherein the working gas that has flowed through the first motor is cooled and conveyed to the second motor in order to cool the second motor.

It is the Examiner’s opinion that modifying the prior art with the claimed cooling line arrangement, drawing working gas from either first or second compressor and using that gas to cool the first motor before being cooled and conveyed to the second working motors would not be foreseeable in light of the available teachings in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
inter alia) and fails to teach or suggest cooling the working gas in the line between the motors.   Modification of Lee to use compressed working gas for cooling the motors would change its principle of operation. 
La Boube (U. S. Patent Application Publication No. 2012/0100017), cited in the written opinion of the International Searching Authority, discloses a centrifugal compressor system having two motors and a cooling arrangement.  La Boube fail to teach or suggest drawing off working gas for cooling the first, then the second motors as contemplated in the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746